Citation Nr: 1824637	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include arthritis.

2.  Entitlement to service connection for a right shoulder disability, to include arthritis.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for bilateral wrist ganglion cysts.


REPRESENTATION

Veteran represented by:	Amy R. Fochler, Attorney




ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978 and November 1990 to June 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for right knee, right shoulder, joint pain as due to environmental exposure, and bilateral ganglion cysts.  

On his notice of disagreement (NOD), the Veteran disagreed with the agency of original jurisdiction (AOJ) as to its decision on "left wrist and ganglion cysts of both wrists."  See September 2010 NOD.  As such, the AOJ combined and adjudicated the claims as one issue in the July 2014 statement of the case (SOC).  However, it is unclear whether the symptoms or etiologies between the claimed ganglion cysts on both wrists and left wrist joint pain overlap.  Therefore, the Board has bifurcated those issues on the title page.       

The Board notes that in May 2016, the AOJ denied entitlement to service connection for sleep apnea.  After the Veteran submitted a timely notice of disagreement (NOD), the AOJ issued a letter acknowledging receipt and has undertaken further development of the issue.  Therefore, no action is warranted by the Board under Manlincon v. West, 12 Vet. App. 238, 240-41 (1991).

The Board also acknowledges that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been perfected and certified to the Board.  Nevertheless, review of the March 2018 VA Form 9 and VA Form 8 indicate that the Veteran has requested a hearing on this issue.  As such, said issue will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claims.  

The Veteran has posited two theories for entitlement to service connection.  First, he avers that an injury sustained in the Persian Gulf caused his disabilities.  See May 2013 Veteran statement.  He submitted statements from four different soldiers stationed with him in Kuwait that corroborate his account.  See, e.g., U.W. and M.W. statements.  

Second, he argues that he complained of musculoskeletal issues while on ACDUTRA.  See May 1998 medical treatment record.  He submitted a positive nexus opinion as to his musculoskeletal claims based mainly on this May 1998 medical treatment record.  See June 2015 Dr. D.K. medical opinion.  However, the opinion is speculative, as he references the wrong knee and offers a scant rationale as to the claims at issue.  See, e.g., Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (finding a doctor's statement that a brain tumor "may well be" connected to service was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (explaining that use of the word "could," without rationale or supporting data, is too speculative to support an award of benefits); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting that a speculative medical opinion as to causation cannot establish medical nexus to service).  

Further, the Veteran cites a January 1995 annual report of medical history to show he complained of swollen or painful joints.  The physician's summary described this self-report as "[left] wrist- ganglion cyst."  See January 1995 report of medical history.           

As a preliminary matter, it does not appear that all periods of service have been verified.  The Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to clarify the Veteran's service dates and all periods of ACDUTRA or INACDUTRA.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims file so that all service dates are accounted.           

As stated above, the Veteran has attested that his disabilities emanated from injuries sustained while in service.  Consistent with VA's duty to assist, VA must provide a medical examination when there is evidence of (1) a current disability; (2) an in-service injury; (3) some indication that the claimed disability may be associated with the established injury; and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, has a low evidentiary threshold.  See 20 Vet. App. at 83.  Here, the low evidentiary standard is met, as the Veteran has submitted witness statements attesting to his injury, service treatment records that document complaints, and a speculative but positive nexus opinion.  Therefore, a VA examination is necessary to determine if the Veteran's disabilities are related or attributable to his time on active duty or during periods of ACDUTRA or INACDUTRA.  See Id.   

As it is unclear whether the Veteran currently has bilateral ganglion cysts, or their relationship to his left wrist joint pain, the Board finds the issues inextricably intertwined.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).    
Accordingly, the case is REMANDED for the following action:

1.  In accordance with all applicable procedures:

Verify the Veteran's service dates as a member of the Reserves.  Determine whether that service included any periods of active duty training (ACDUTRA) or inactive duty training (INACDUTRA), and, to the extent feasible, ascertain the dates for each such period.  These dates should include June 1991 to May 2001.  

Contact the Veteran's Reserve unit(s), to include the 928th maintenance company, and request copies of his military service treatment records, any line of duty determinations, and verification of all periods of service to include ACDTURA and INACDTURA.

All verified dates of ACDUTRA and/or INACDUTRA should be noted in a memorandum and associated with the claims file.  If a negative response is received, make a formal finding of unavailability.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his right knee arthritis, right shoulder arthritis, left wrist, and bilateral wrist ganglion cyst.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination must include a notation that this record review took place.  
After the record review and examination of the Veteran, the VA examiner should identify all right knee, right shoulder, and bilateral wrist disabilities.  For each identified disability, the examiner is asked to respond to the following inquiries:

A.  Is it at least as likely as not that the Veteran's right knee disability, to include arthritis, was either incurred in, or is otherwise attributable to, the Veteran's military service?

The medical professional should address the Veteran's complaint of right knee pain and MCL strain in May 1998.  This includes a discussion of the Veteran's continuity of symptomatology since service.  Specifically, the examiner should discuss the Veteran's claimed injury during a sandstorm in the Persian Gulf that has been corroborated by four witnesses.  Further, the examiner is to discuss the meniscal tear surgery in September 2006 and any relationship it may have to service.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

B.  Is it at least as likely as not that the Veteran's right shoulder disability, to include arthritis, was either incurred in, or is otherwise attributable to, the Veteran's military service?

The medical professional must address the Veteran's complaint of shoulder pain in May 1998.  This includes a discussion of the Veteran's continuity of symptomatology since service.  Specifically, the examiner should discuss the Veteran's claimed injury during a sandstorm in the Persian Gulf that has been corroborated by four witnesses.  The examiner is also to discuss the Veteran's history of right shoulder pain said to have begun due to a rotator cuff injury in November 1, 2007.   In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

C.  Is it at least as likely as not that the Veteran's left wrist disability or bilateral ganglion cysts were either incurred in or otherwise attributable to the Veteran's military service?

The medical professional must address the Veteran's January 1995 annual report of medical history that shows he complained of swollen or painful joints.  The examiner must also discuss the physician's summary that described the Veteran's self-report as "[left] wrist- ganglion cyst."  This includes a discussion of the Veteran's continuity of symptomatology since service.  Specifically, the examiner should discuss the Veteran's claimed injury during a sandstorm in the Persian Gulf that has been corroborated by four witnesses.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report and opinion complies with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claims.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







